Name: COMMISSION REGULATION (EC) No 284/95 of 13 February 1995 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 34/4 Official Journal of the European Communities 14. 2. 95 COMMISSION REGULATION (EC) No 284/95 of 13 February 1995 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 6 680 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (^ ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . 14. 2. 95 Official Journal of the European Communities No L 34/5 ANNEX I LOTS A, B, C, D and E 1 . Operation Nos ('): 1153/94 (Lot A); 1154/94 (Lot B); 1155/94 (Lot C); 1156/94 (Lot D); 1157/94 (Lot E) 2. Programme : 1994 3 . Recipient (2) : UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A- 1400 Vienna (telex 135310 UNRWA A ; fax (1)230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, Lot A : Ashdod : West Bank, PO Box 19149, Jerusalem (tel . (9722)89 05 55 ; telex 26194 UNRWA IL ; fax (9722) 81 65 64) PO Box 4313, Damascus, SAR (tel. (9631 1 ) 66 02 17 ; telex 412006 UNRWA SY ; fax (96311)24 75 13) Lot A : Ashdod Lot B : Lattakia Lot C : Beirut : Lot D : Amman Lot E : Ashdod PO Box 947, Beirut, Lebanon (tel . 86 31 32 ; telex 21430 UNRWA LE ; fax 87 1 1 45 02 32 (via satellite)) PO Box 484, Amman, Jordan (tel . (9626) 74 19 14 / 77 22 26 ; telex 23402 UNRWA JFO JO ; fax (9626) 68 54 76) Lot E : Ashdod : Gaza c/o Field Supply and Transport officer, West Bank, West Bank, PO Box 19149, Jerusalem (tel . (9722) 89 05 55 ; fax (9722) 81 65 64 ; telex 26194 UNRWA IL) 5. Place or country of destination (5) :  Lots A and E : Israel (Lot A : West Bank ; Lot E : Gaza)  Lot B : Syria  Lot C : Lebanon  Lot D : Jordan 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) Q (10) : see OJ No C 114, 29. 4. 1991 , p. 1 (under III. A (1) (b)) 8 . Total quantity : 895 tonnes net 9 . Number of lots : 5 : (Lot A : 170 tonnes ; Lot B : 100 tonnes ; Lot C : 150 tonnes ; Lot D : 165 tonnes ; Lot E : 310 tonnes) 10 . Packaging and marking (8) (9) (") : OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA (2) ( 1 ), IIIA (2) (3) and IIIA (3)) Metal casks Markings in English Supplementary markings : Lot D : 'Expiry date : .' (date of manufacture + two years) 1 1 . Method of mobilization : mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 1 2. Stage of supply : Lots A, B and E : free at port of landing  landed ; Lots C and D : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lots A and E : Ashdod ; Lot B : Lattakia 1 6. Address of the warehouse and, if appropriate, port of landing : Lot C : UNRWA depots in Beirut, Lebanon ; Lot D : UNRWA depots in Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 3  9. 4. 1995 18 . Deadline for the supply : Lots A, B and E : 30. 4. 1995 ; Lots C and D : 7. 5 . 1995 19. Procedure for determining the costs of supply (4) : tendering procedure 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 28 . 2. 1995 No L 34/6 Official Journal of the European Communities 14. 2. 95 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 14. 3 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  23. 4. 1995 (c) deadline for the supply : Lots A, B and E : 14. 5. 1995 ; lots C and D : 21 . 5. 1995 22. Amount of tendering security : ECU 1 5 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, a l'attention de Monsieur T. Vestergaard, batiment Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Brussels (telex 22037 AGREC B ; fax (32 2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer :  No L 34/714. 2. 95 Official Journal of the European Communities LOT F 1 . Operation No ('): 1713/93 2. Programme : 1993 3. Recipient (2) : Yemen 4. Representative of the recipient : General Corporation for Foreign Trade and Grains, Sanaa, Baghdad Street, PO Box 710 . Contact person : Dr Yahia S. Al'anssi, General Manager (tel . 202 345/356/479 ; fax 202 511 ; telex 2262 / 2848 / 2349 A/B GCFTG) 5. Place or country of destination (*) : Yemen 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIA (1 ) (b)) 8 . Total quantity : 1 000 tonnes net 9. Number of lots : one 10. Packaging and marking (9) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IILA (2) ( 1 ), IILA (2) (3) and III.A (3)) :  five-litre metal canister, without cardboard crosspieces  markings in English 1 1 . Method of mobilization : mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements. 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Hodeida 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 3  9. 4. 1995 18 . Deadline for the supply : 7. 5 . 1995 19 . Procedure for determining the costs of supply (4) : tendering ZO. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 28 . 2. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 14. 3 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  23. 4. 1995 (c) deadline for the supply : 21 . 5. 1995 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, a l'attention de Monsieur T. Vestergaard, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brux ­ elles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer :  No L 34/8 Official Journal of the European Communities 14. 2. 95 LOT G 1 . Operation No ('): 1187/94 2. Programme : 1994 3 . Recipient (2) : CICR, 19, avenue de la Paix, CH-1202 Geneve (tel. (41 22) 734 60 01 ; telex 22269 CH CICR) 4. Representative of the recipient : ICRC Lobito, Av. da Independencia 54, Lobito, Republica de Angola 5. Place or country of destination (*) : Angola 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) Q : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.(l)^a)) 8 . Total quantity : 397 tonnes net 9 . Number of lots : one 10 . Packaging and marking (6) (9) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA^2X2), IIIA(2X3) and IIIA(3)) :  one litre PET bottles  Markings in Portuguese Supplementary markings : A0-0321 1 1 . Method of mobilization : mobilization of rape seed oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : entrepot CICR  Lobito 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  23. 4. 1995 18. Deadline for the supply : 21 . 5. 1995 19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 28 . 2. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 14. 3 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 4  7. 5. 1995 (c) deadline for the supply : 4. 6 . 1995 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, a l'attention de Monsieur T. Vestergaard, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brux ­ elles (telex 22037 AGREC B ; fax (322) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer :  14. 2. 95 Official Journal of the European Communities No L 34/9 LOTS H, I, K and L 1 . Operation Nos (') : see Annex II 2. Programme : 1993 and 1994 3 . Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (tel . (396)57 97 ; telex 626675 I WFP) 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (J) : OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIA.(1 ) (a)) 8 . Total quantity : 3 638 tonnes net 9 . Number of lots : 4 (see Annex II) 10. Packaging and marking (6)(9) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IILA (2) ( 1 ), IIIA (2) (3) and III.A (3))  five-litre metal canisters, without cardboard cross-pieces  language to be used for the markings : see Annex II 1 1 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 27. 3  16. 4. 1995 1 8 . Deadline for the supply :  19 . Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 28 . 2. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 14. 3 . 1995 (b) period for making the goods available at the port of shipment : 10  30. 4. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, a 1'attention de Monsieur T. Vestergaard, batiment Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Brux ­ elles (telex 22037 / AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer :  No L 34/10 Official Journal of the European Communities 14. 2. 95 LOT M 1 . Operation No (') : 1 800/93 2. Programme : 1993 3. Recipient (2) : Mozambique 4. Representative of the recipient : Ministerio do Comercio, Departamento de Seguranga Alimentar, Attn. Sr. Jose Rudolfo, Av. 25 de Setembro 1018 (3? andar), Maputo, Mozambique (tel : 42 87 71 ; fax : 42 94 55) 5. Place or country of destination : Mozambique 6. Product to be mobilized : refined rapeseed oil 7. Characteristics and quality of the goods (3) f) (u) : See OJ No C 1 14, 29. 4. 1991 , p. 1 (III.A.1 (a)) 8 . Total quantity : 750 tonnes net 9 . Number of lots : one 10 . Packaging and marking (6) (9) : See OJ No C 114, 29. 4. 1991 , p. 1 (III.A.2.2, IIIA2.3, III.A.3)  one litre PET bottles, without cardboard cross-pieces Markings in Portuguese 1 1 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 1 2. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : AMI warehouse  Beira Port 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 3  9. 4. 1995 18 . Deadline for the supply : 7. 5. 1995 19 . Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 28 . 2. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 14. 3 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  23. 4. 1995 (c) deadline for the supply : 21 . 5. 1995 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, a fat ­ tention de Monsieur T. Vestergaard, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC B ; fax : (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer :  14. 2. 95 Official Journal of the European Communities No L 34/11 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine - 131 levels . (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. Is) Commission delegation to be contacted by the successful tenderer : OJ No C 1 14, 29. 4. 1991 , p. 33 . (*) Lots G, I, L and M : Placed in 20-foot containers. Lots G and M : The free holding period for containers must be at least 15 days. f7) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate. (8) Shipment to take place in 20-foot containers : Lots A, B and E : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 1 5 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the contai ­ ners for destuffing outside the port area and of returning them to the container yard. Ashdod : consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net. (9) Notwithstanding OJ No C 114, point IIIA. 3(c) is replaced by the following : 'the words "European Community"'. (10) Lot B : The health certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including the statement that consular fees and charges have been paid. (") By way of derogation from OJ No C 114 : 190 to 200 litre/kilo metal casks. The casks must be made of sheet of a minimum thickness of 1,0 mm for the cover, 0,9 mm for the body and 1,0 mm for the base (10/9/10). ( 12) The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import licence :  original pro forma invoice indicating :  type of goods, quantity,  fob price,  insurance costs,  freight costs,  packing list,  health certificate,  radiation certificate,  bill of loading ( 1 /3 original). No L 34/12 Official Journal of the European Communities 14 1 9 * ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO TT  BILAGA TT  T.TTTF. TT Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Parti ErÃ ¤ Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Total Kvantitet (ton) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Delkvantitet (ton) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n" Azione n. Maatregel nr. AcÃ §Ã £o n? Aktion nr Toimi N:o PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino BestÃ ¤mmelseland MÃ ¤Ã ¤rÃ ¤maa Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli H 800 800 1101 /94 MoÃ §ambique PortuguÃ ªs I 912 500 1102/94 Angola PortuguÃ ªs 412 1107/94 Tchad FranÃ §ais K 786 330 747/94 Ethiopia English 456 1108/94 Ethiopia English L 1 140 110 1761 /93 Sierra Leone English 1 030 1779/93 Burkina Faso FranÃ §ais